Case 1:12-cv-00509-SOM-RLP Document 248 Filed 03/11/19 Page 1 of 10   PageID #:
                                  13991



 BICKERTON LAW GROUP, LLLP
 JAMES J. BICKERTON                       3085-0
 BRIDGET G. MORGAN-BICKERTON              8705-0
 Topa Financial Center, Fort Street Tower
 745 Fort Street, Suite 801
 Honolulu, Hawai‘i 96813
 Telephone: (808) 599-3811
 Email: bickerton@bsds.com; morgan@bsds.com

 PERKIN & FARIA LLLC
 JOHN F. PERKIN                     1673-0
 700 Bishop Street, Suite 1111
 Honolulu, Hawaii 96813
 Tel. (808) 523-2300

 AFFINITY LAW GROUP
 VAN-ALAN H. SHIMA                  8176-0
 1188 Bishop Street, Suite 3408
 Honolulu, Hawai‘i 96813
 Tel. (808) 545-4600

 Attorneys for Plaintiffs

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI‘I

 LIONEL LIMA, JR., and BARBARA-         CIVIL NO. 12-00509 SOM-RLP
 ANN DELIZO-LIMA; and CALVIN            (Class Action)
 JON KIRBY II individually and on
 behalf of those similarly situated,    PLAINTIFFS’ SEPARATE AND
                                        CONCISE STATEMENT OF
             Plaintiffs,                MATERIAL FACTS IN SUPPORT
                                        OF PLAINTIFF’S MEMORANDUM
       vs.                              IN OPPOSITION TO DEFENDANT
                                        DEUTSCHE BANK NATIONAL
 DEUTSCHE BANK NATIONAL                 TRUST COMPANY, AS
 TRUST COMPANY; THE LAW                 TRUSTEE’S MOTION FOR
 OFFICE OF DAVID B. ROSEN, A            SUMMARY JUDGMENT [Dkt. 238];
 LAW CORPORATION; DAVID B.              DECLARATION OF JAMES C.
Case 1:12-cv-00509-SOM-RLP Document 248 Filed 03/11/19 Page 2 of 10            PageID #:
                                  13992


 ROSEN, and Doe DEFENDANTS 1-                  CLAY; DECLARATION OF
 50,                                           KATHERYN A. CORYEA;
                                               DECLARATION OF SCOTT A.
             Defendants.                       CORYEA; DECLARATION OF
                                               NANCY L. FARNHAM;
                                               DECLARATION OF RICHARD H.
                                               FARNHAM; DECLARATION OF
                                               CALVIN J. KIRBY; DECARATION
                                               OF DONNA RYAN;
                                               DECLARATION OF TIMOTHY
                                               RYAN; DECLARATION OF
                                               KANIALA SALIS; DECLARATION
                                               OF BRIAN S. WEATHERLY;
                                               DECLARATION OF JAMES J.
                                               BICKERTON; EXHIBITS “1”-“63”;
                                               CERTIFICATE OF SERVICE

                                               Trial Date: July 16, 2019
                                               Judge: The Hon. Susan Oki Mollway

  PLAINTIFFS’ SEPARATE AND CONCISE STATEMENT OF MATERIAL
       FACTS IN SUPPORT OF PLAINTIFFS’ MEMORANDUM IN
  OPPOSITION TO DEFENDANT DEUTSCHE BANK NATIONAL TRUST
   COMPANY, AS TRUSTEE’S MOTION FOR SUMMARY JUDGMENT
                           [Dkt. 238]

       Pursuant to Rule 56.1 of the Civil Local Rules of Practice for the United

 States District Court for the District of Hawaii, Plaintiffs submit their Separate and

 Concise Statement of Material Facts in support of Plaintiff’s Memorandum in

 Opposition to Defendant Deutsche Bank National Trust Company, as Trustee’s

 (“Defendant”) Motion for Summary Judgment [Dkt. 238], which is filed

 contemporaneously herewith.




                                           2
Case 1:12-cv-00509-SOM-RLP Document 248 Filed 03/11/19 Page 3 of 10              PageID #:
                                  13993


       Fact Nos. 1-47 correspond to the “Concise Statement of Facts in Support of

 The Motion for Summary Judgment by Defendant Deutsche Bank National Trust

 Company, as Trustee” [Dkt. 239]. Where appropriate, Plaintiffs have indicated

 that the facts relied upon by the Defendant are controverted. These are followed

 by additional material facts and supporting evidence that Plaintiffs introduce to

 demonstrate the existence of genuine issues of material fact.

                PLAINTIFFS’ RESPONSE TO DEFENDANT’S
                CONCISE STATEMENT OF FACTS [Dkt. 239]


  Defendant’s          FACTS                         EVIDENTIARY SUPPORT
     Ex. Nos.
  1.          Admit.
  2.          Immaterial; disputed as            The Suehiro-Decl., ¶116 erroneously
              to Ryans and                       cites “Ex. 26, at 19:16-19”; Ex. 26 is
              Farnhams.                          Donna Ryan’s Responses and
                                                 Objections to Interrogatories.
                                                 JJB Decl. ¶54 as to Richard Farnham
                                                 (Plaintiffs’ Ex. 20).
  3.             Disputed.                       Exhs. 54-61; JJB Decl. ¶¶70-77

  4.             Admit.

  5.             Partially disputed.             SAC ¶¶14,21,47,51,52,55,57,87.
                 DBNTC was not the
                 “mortgagee” in the
                 subject mortgages, or the
                 “Lender” in the subject
                 notes. Hawaii law does
                 not recognize DBNTC as
                 having a separate
                 “Trustee” capacity.
  6.             Admit.
                                             3
Case 1:12-cv-00509-SOM-RLP Document 248 Filed 03/11/19 Page 4 of 10         PageID #:
                                  13994



  7.           Disputed; immaterial.         SAC ¶¶14,21,47,51,52,55,57,87.
               DBNTC was assigned,
               and thereafter foreclosed,
               the subject mortgages as
               the mortgagee.
  8.           Disputed; immaterial.         SAC ¶¶14,21,47,51,52,55,57,87.
               Hawaii law does not           Exhs. 1,6,11,17,28,33,39,40,46. JJB
               recognize DBNTC as            Decl. ¶¶ 17,22,27,33,44,49,55,56,62.
               having a separate
               “Trustee” capacity.
  9.           Admit.
  10.          Admit.
  11.          Admit.
  12.          Disputed; immaterial,         Defendant’s Ex. 11: ¶4 at 7 (Lima);
               and constitutes a legal       ¶23 at 11 (Kirby); ¶42 at 14
               conclusion.                   (Cabison); ¶61 at 18 (Clay); ¶80 at
                                             22 (Coryea); ¶99 at 25 (Farnham);
                                             ¶118 at 29 (Kron); ¶137 at 33
                                             (Ryan); ¶156 at 36 (Salis); ¶175 at 40
                                             (Weatherly).
  13.          Disputed. Plaintiffs          Exhs. 2-4, 7-9, 12-15, 18-20, 22-25,
               lost title to their           29-31, 34-36, 41-44, 47-49.
               Property as a result of       JJB Decl. ¶¶18-20, 23-25, 28-31, 34-
               “wrongful” non-               36, 38-41, 45-47, 50-52, 57-60, 63-
               judicial foreclosure or       65.
               non-judicial
               foreclosures
               conducted in violation
               of the Plaintiffs’
               Mortgages; HRS
               Chap. 667, Part I
               (2008); and common
               law.
  14.          Disputed. DBNTC               Exhs. 2-4, 7-9, 12-15, 18-20, 22-25,
               was the foreclosing           29-31, 34-36, 41-44, 47-49.
               mortgagee or directed         JJB Decl. ¶¶18-20, 23-25, 28-31, 34-
               the acts of its nominee       36, 38-41, 45-47, 50-52, 57-60, 63-
               in each subject               65.

                                         4
Case 1:12-cv-00509-SOM-RLP Document 248 Filed 03/11/19 Page 5 of 10         PageID #:
                                  13995



               foreclosures.
  15.          Disputed. DBNTC               Exhs. 2-4, 7-9, 12-15, 18-20, 22-25,
               was the foreclosing           29-31, 34-36, 41-44, 47-49.
               mortgagee in each             JJB Decl. ¶¶18-20, 23-25, 28-31, 34-
               subject foreclosure on        36, 38-41, 45-47, 50-52, 57-60, 63-
               whose behalf any              65.
               third-parties were
               acting as their agents.
  16.          Disputed; a legal             Exhs. 2-4, 7-9, 12-15, 18-20, 22-25,
               conclusion rather than        29-31, 34-36, 38, 41-44, 47-49, 52.
               fact.                         JJB Decl. ¶¶18-20, 23-25, 28-31, 34-
                                             36, 38-41, 45-47, 50-52, 54, 57-60,
                                             63-65, 68.
  17.          Disputed; a legal             Exhs. 2-4, 7-9, 12-15, 18-20, 22-25,
               conclusion rather than        29-31, 34-36, 38, 41-44, 47-49, 52.
               fact.                         JJB Decl. ¶¶18-20, 23-25, 28-31, 34-
                                             36, 38-41, 45-47, 50-52, 54, 57-60,
                                             63-65, 68.
  18.          Disputed; a legal             Exhs. 2-4, 7-9, 12-15, 18-20, 22-25,
               conclusion rather than        29-31, 34-36, 38, 41-44, 47-49, 52.
               fact.                         JJB Decl. ¶¶18-20, 23-25, 28-31, 34-
                                             36, 38-41, 45-47, 50-52, 54, 57-60,
                                             63-65, 68.
  19.          Disputed, legal               Defendant’s Ex. 11: ¶1 at 7 (Lima);
               conclusion rather than        ¶20 at 10 (Kirby); ¶39 at 14
               fact, and subject to          (Cabison); ¶58 at 17-18 (Clay); ¶77
               stated objections.            at 21 (Coryea); ¶96 at 25 (Farnham);
                                             ¶115 at 29 (Kron); ¶134 at 32
                                             (Ryan); ¶153 at 36 (Salis); ¶172 at
                                             39-40 (Weatherly).
  20.          Disputed, immaterial;         Defendant’s Ex. 11: ¶8 at 8 (Lima);
               legal conclusion, and         ¶27 at 11 (Kirby); ¶46 at 15
               subject to stated             (Cabison); ¶65 at 19 (Clay); ¶84 at
               objections.                   22 (Coryea); ¶103 at 26 (Farnham);
                                             ¶122 at 30 (Kron); ¶141 at 33
                                             (Ryan); ¶160 at 37 (Salis); ¶179 at 41
                                             (Weatherly).
  21.          Disputed; a legal             SAC ¶¶21,68-71,81,92,95-97.

                                         5
Case 1:12-cv-00509-SOM-RLP Document 248 Filed 03/11/19 Page 6 of 10        PageID #:
                                  13996



               conclusion rather than       Plaintiffs’ Declarations.
               fact.                        Exhs. 55-61; JJB Decl. ¶¶71-77.
  22.          Disputed; a legal            SAC ¶¶21, 68-71, 81, 92, 95-97.
               conclusion rather than       Coryea Decl.
               fact.                        Exhs. 55-61; JJB Decl. ¶¶71-77.
  23.          Disputed.                    SAC ¶¶21,68-71,81,92,95-97.
  24.          Disputed.                    SAC ¶¶21,68-71,81,92,95-97.
                                            Kirby Decl.; Exh. 58; JJB Decl. ¶74.
  25.          Disputed.                    SAC ¶¶21, 68-71, 81, 92, 95-97.
  26.          Disputed; a legal            SAC ¶¶21,68-71,81,92,95-97.
               conclusion rather than       Clay Decl.; Exh. 56; JJB Decl. ¶72.
               fact.
  27.          Disputed; a legal            SAC ¶¶21,68-71,81,92,95-97.
               conclusion rather than       Coryea Decl.; Exh. 60; JJB Decl.
               fact.                        ¶76.
  28.          Disputed; a legal            SAC ¶¶21,68-71,81,92,95-97.
               conclusion rather than       Farnham Decl.; Exh. 59; JJB Decl.
               fact.                        ¶75.
  29.          Disputed.                    SAC ¶¶21,68-71,81,92,95-97.
                                            Ryan Decl.; Exh. 61; JJB Decl. ¶77.
  30.          Disputed.                    SAC ¶¶21,68-71,81,92,95-97.
                                            Salis Decl..
  31.          Disputed; a legal            SAC ¶¶21,68-71,81,92,95-97.
               conclusion rather than       Weatherly Decl.; Exh. 57; JJB Decl.
               fact.                        ¶73.
  32.          Immaterial
  33.          Disputed; immaterial;        Defendant’s Exhs. 12,13,15,
               legal conclusion, and        16,18,20,21,24,25,27,28
               subject to stated
               objections
  34.          Immaterial                   See Exh. 28 to Plaintiffs’ Motion to
                                            Certify Class [Dkt. 237-44]
  35.          Immaterial
  36.          Immaterial
  37.          Disputed; legal              Plaintiffs’ Declarations
               conclusion, not fact.
  38.          Immaterial

                                        6
Case 1:12-cv-00509-SOM-RLP Document 248 Filed 03/11/19 Page 7 of 10          PageID #:
                                  13997



  39.          Immaterial
  40.          Immaterial
  41.          Immaterial; question
               of fact for jury
  42.          Immaterial
  43.          Disputed, immaterial           Defendant’s Ex. 11 at 85.

  44.          Disputed. Clay’s               Wells Fargo Bank v. Omiya, 142
               lease was “registered”         Haw. 439 (2018).
               in Land Court (HRS             HRS §§501-103 and 501-118.
               §501-121) but Clay’s           Exhs. 9-10; JJB Decl. ¶¶25-26.
               lease property did not
               have a Certificate of
               Title Number
               “issued” to it by
               operation of law, thus
               none could later be
               “entered”.
  45.          Disputed. Complaint            Wells Fargo Bank v. Omiya, 142
               filed June 4, 2012, but        Haw. 439 (2018).
               the Certificate of Title       HRS §501-118.
               issued upon the                Exhs. 54, 63; JJB Decl. ¶¶70, 79.
               Mortgagee’s
               Quitclaim Deed for
               Kirby Property was
               “entered” on February
               21, 2015.
  46.          Disputed. Complaint            Wells Fargo Bank v. Omiya, 142
               filed June 4, 2012, but        Haw. 439 (2018).
               the Certificate of Title       HRS §501-118.
               issued upon the                Exhs. 62, 63; JJB Decl. ¶78-79.
               Mortgagee’s
               Quitclaim Deed for
               Weatherly Property
               was “entered” on
               October 22, 2014.
  47.          Disputed; constitutes          Exh. 53; JJB Decl. ¶69.
               a legal conclusion, not
                                          7
Case 1:12-cv-00509-SOM-RLP Document 248 Filed 03/11/19 Page 8 of 10             PageID #:
                                  13998



                 fact


 Plaintiffs also contend that the following additional material facts are relevant.

  PLAINTIFFS’ SEPARATE AND CONCISE STATEMENT OF MATERIAL
           FACTS IN OPPOSITION TO DEFENDANT’S MSJ

         FACTS                                          EVIDENTIARY SUPPORT

   1.    Each Plaintiff purchased their property as     Plaintiffs’ Declarations
         a personal investment purposes and not in
         connection with any business venture.
   2.    Section 22 of the subject mortgages            Beaman Exhs. 1-9.
         stated in relevant part: “Lender shall
         publish a notice of sale and shall sell
         the Property at the time and place
         and under the terms specified in the
         notice of sale.”

   3.    Documents titled “Assignment of                Exhs. 1,6,11,17,28,33,39,40,
         Mortgage” were recorded in the                 46;
         Bureau of Conveyances and in the               JJB Decl. ¶¶ 17,22,27,33,44,
         Land Court and purported to                    49,55,56,62.
         “grant[], assign[] and transfer[]” “all
         beneficial interest” under the
         Mortgage to DBNTC or its nominee.

   4.    The subject Notices of Sale were               Exhs. 2,7,12,18,22,29,34,47;
         signed by DBNTC.                               JJB Decl. ¶¶ 18,23,28,34,38,
                                                        45,50,63
   5.    The subject Foreclosure Affidavits             Exhs. 3,8,13,19,30,35,43,48;
         were signed by DBNTC.                          JJB Decl. ¶¶19,24,29,35,46,
                                                        51,59,64.
   6.    The Mortgagee’s Grant, Quitclaim, or           Exhs. 4,9,14,15,20,31,36,44,
         Limited Warranty Deeds were signed             49; JJB Decl. ¶¶20,25,30,31,
         by DBNTC.                                      36,47,52,60,65.

   7.    CT No. 969960 was “entered” on                 Exh. 54; JJB Decl. ¶70.
                                           8
Case 1:12-cv-00509-SOM-RLP Document 248 Filed 03/11/19 Page 9 of 10      PageID #:
                                  13999



        2/21/2015 for the Mortgagee’s
        Quitclaim Deed (re Kirby Property).
   8.   CT No. 961728 was “entered” on             Exh. 62; JJB Decl. ¶78.
        10/22/2014 for the Quitclaim Deed &
        Conveyance Tax Certificate (re
        Weatherly Property).
  9.    By Assignment of Mortgage recorded in      Exhs. 1,6,11,17,28,33,46; JJB
        either the BOC or Land Court -             Decl. ¶¶17,22,27,33,44,49,62.
        DBNTC, as Trustee was assigned the
        Mortgages of Plaintiffs Lima, Cabison,
        Clay, Coryea, Farnham, Ryan, and
        Weatherly.
  10.   The Notices of Sales recorded in either    Exhs. 2,7,12,18,29,34,47; JJB
        the BOC or Land Court for the Lima,        Decl. ¶¶18,23,28,34,45,50,63.
        Cabison, Clay, Coryea, Farnham, Ryan,
        and Weatherly Properties identified
        DBNTC, as Trustee - as the foreclosing
        mortgagee. An officer of DBNTC
        executed the Cabison, Clay, and Ryan
        Notices of Sale.
  11.   Recorded Foreclosure Affidavits for the    Exhs. 3,8,13,19,30,35,43,48;
        Lima, Cabison, Clay, Coryea, Farnham,      JJB Decl. ¶¶19,24,29,35,46,
        Ryan, Salis, and Weatherly Properties      51,59,64.
        and Mortgages identified DBNTC, as
        Trustee - as the foreclosing mortgagee.
        An officer of DBNTC, as Trustee
        executed the Cabison, Clay, Ryan, and
        Salis Foreclosure Affidavits.
  12.   Recorded Mortgagee’s Quitclaim or          Exhs. 4,9,14,15,20,31,36,44,
        Grant Deeds, and Limited Warranty          49; JJB Decl. ¶¶20,25,30,31,
        Deed for the Lima, Cabison, Clay,          36,47,52,60,65.
        Coryea, Farnham, Ryan, Salis, and
        Weatherly Properties identified
        DBNTC, as Trustee - as the foreclosing
        mortgagee and/or with “Grantor’s
        foreclosure rights under power of sale”.
        An officer of DBNTC, as Trustee
        executed the Lima, Cabison, Clay,

                                        9
Case 1:12-cv-00509-SOM-RLP Document 248 Filed 03/11/19 Page 10 of 10          PageID #:
                                   14000



          Coryea, Farnham, Ryan, and Salis
          Mortgagee’s Quitclaim or Grant Deeds,
          and Limited Warranty Deed.

           CERTIFICATE OF COMPLIANCE WITH LR 7.5 AND LR 56.1

        The undersigned hereby certifies that the foregoing (1) response to

  Defendant’s concise statement, and (2) Plaintiffs’ separate and concise statement in

  opposition to Defendant’s motion for summary judgment, excluding the case

  caption, introductory paragraph, footnote, declaration, certificate of service, and

  this certification, contain a combined total of 1,500 words according to Microsoft

  Word’s word count function.

        Dated: Honolulu, Hawaii, March 11, 2019.

                                         /s/ James J. Bickerton
                                        JAMES J. BICKERTON
                                        BRIDGET G. MORGAN-BICKERTON
                                        JOHN F. PERKIN
                                        VAN-ALAN H. SHIMA

                                        Attorneys for Plaintiffs




                                          10
